Name: Commission Implementing Decision (EU) 2017/1850 of 11 October 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 6774) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  agricultural policy;  Europe;  agricultural activity;  means of agricultural production;  international trade
 Date Published: 2017-10-13

 13.10.2017 EN Official Journal of the European Union L 264/7 COMMISSION IMPLEMENTING DECISION (EU) 2017/1850 of 11 October 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 6774) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in the Member States or areas thereof listed in the Annex thereto (the Member States concerned). Parts I to IV of that Annex list the areas of the Member States concerned, based on their epidemiological situation as regards African swine fever. (2) The animal health control measures laid down in Implementing Decision 2014/709/EU include restrictions on the dispatch of consignments of live pigs, porcine semen, ova and embryos, pig meat, pig meat preparations, pig meat products and any other products containing pig meat, as well as consignments of animal by-products from porcine animals, from the areas listed in certain Parts of the Annex thereto. (3) In addition, Implementing Decision 2014/709/EU lays down animal health control measures specifically relating to feral pigs and fresh meat, meat preparations and products consisting of or containing meat from feral pigs from certain areas listed in the Annex thereto. (4) In order to adapt the animal health control measures laid down in Implementing Decision 2014/709/EU to the evolution of the epidemiological situation in the different areas listed in the Annex thereto, it is appropriate to provide for certain derogations from the restrictions laid down in that Implementing Decision for certain types of porcine commodities originating from the areas listed in the different Parts of that Annex. Those derogations should take into account the different levels of risk posed by the different types of porcine commodities, and also be in line with the current risk mitigation measures for their importation, as regards African swine fever, set out in Chapter 15.1 of the Terrestrial Animal Health Code of the World Organisation for Animal Health (5). Implementing Decision 2014/709/EU should also provide for additional safeguard measures where such derogations are granted. (5) The dispatch of consignments of live pigs for immediate slaughter poses a lower level of risk than other types of movements of live pigs, provided that appropriate risk mitigation measures are in place. Implementing Decision 2014/709/EU should, therefore, provide for a derogation for the dispatch of live pigs for immediate slaughter from the areas listed in Part II of the Annex thereto, provided that specific risk mitigation measures are in place. (6) Those risk mitigation measures should include the requirement that live pigs being dispatched for immediate slaughter from a holding located in an area listed in Part II of the Annex to Implementing Decision 2014/709/EU (the holding of dispatch) originate only from a single, separate breeding holding that has been granted prior authorisation by the competent authority for sending those pigs to the holding of dispatch, and it is located in an area listed in either Part I or II of the Annex thereto (the breeding holding). In addition, both the breeding holding and the holding of dispatch should have a common biosecurity plan approved in advance by the competent authority. (7) The dispatch of different types of porcine commodities poses different levels of risk for the spread of African swine fever. The current edition of the Terrestrial Animal Health Code of the World Organisation for Animal Health provides for more flexibility for the dispatch of porcine semen from areas subject to restrictions due to the presence of African swine fever. Accordingly, certain animal health control measures concerning the dispatch of porcine semen laid down in Article 9(2)(d) of Implementing Decision 2014/709/EU should now be deleted. (8) The animal health control measures laid down in Article 15 of Implementing Decision 2014/709/EU concerning the dispatch of consignments of meat of feral pigs from the Member States concerned should be updated taking into account the level of risk posed by such meat. Meat from feral pigs collected from the areas listed in Parts I and II of the Annex to that Implementing Decision should be allowed to be dispatched to other areas within the territory of the same Member State and to other Member States, provided that adequate risk mitigation measures are in place for the movement of this meat within the same Member State and to other Member States, with a negligible risk of transmitting that disease. (9) Since June 2017, a number of cases of African swine fever in wild boar were observed in okres Zlin in the Czech Republic. Commission Implementing Decisions (EU) 2017/1162 (6) and (EU) 2017/1437 (7) were adopted in response to those cases, and those acts apply until 30 September 2017. These cases constitute an increased level of risk that should be reflected in the Annex to Implementing Decision 2014/709/EU. (10) Certain areas of Estonia and Poland are currently listed in Parts I, II and III of the Annex to Implementing Decision 2014/709/EU. Since August 2016, there has been no notification of any outbreak of African swine fever in domestic pigs in certain areas of Estonia and Poland which are currently listed in Part III of that Annex. In addition, the supervision of biosecurity measures has been implemented in a satisfactory manner in holdings in those areas, based on national programmes for biosecurity aimed at the prevention of the spread of that virus. These facts indicate an improvement in the epidemiological situation in these Member States. (11) In September 2017, a few cases of African swine fever in wild boar were observed in powiecie sokÃ ³lski and sejneÃ ski in Poland, in areas currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. These cases constitute an increased level of risk that should be reflected in the Annex to that Implementing Decision. (12) In September 2017, a few outbreaks of African swine fever in domestic pigs occurred in Cesu and Saldus novads in Latvia, in Panevezys, Pasvalys and Ukmerge rajono savivaldybÃ  in Lithuania and in powiecie siedlecki in Poland. These outbreaks occurred in an area currently listed in Part I and Part II of the Annex to Implementing Decision 2014/709/EU. These outbreaks constitutes an increased level of risk that should be reflected in the Annex to that Implementing Decision. (13) The evolution of the current epidemiological situation as regards African swine fever in the affected domestic and feral pig populations in the Union should be taken into account in the assessment of the risks to animal health posed by the new disease situation in the Czech Republic, Estonia, Latvia, Lithuania and Poland. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and to prevent the further spread of African swine fever, while at the same time preventing any unnecessary disturbance to trade within the Union, and also avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be amended to take account of the changes in the epidemiological situation as regards that disease in those Member States. (14) Accordingly, the areas affected by the recent cases of African swine fever in wild boar in the Czech Republic and Poland should now be listed in Parts I and II of the Annex to Implementing Decision 2014/709/EU. (15) In addition, the specific areas of Estonia and Poland that are currently listed in Part III of the Annex to Implementing Decision 2014/709/EU, where there have been no recent notifications of outbreaks of African swine fever, should now be listed instead in Part II of that Annex. (16) Also, the areas affected by the recent outbreaks of African swine fever in domestic pigs in Latvia, Lithuania and Poland should now be listed in Parts III of the Annex to Implementing Decision 2014/709/EU, instead of Parts I and II of that Annex. (17) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (18) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/709/EU is amended as follows: (1) the following Article 3b is inserted: Article 3b Derogation from the prohibition on the dispatch of live pigs from the areas listed in Part II of the Annex for the purpose of immediate slaughter By way of derogation from the prohibition provided for in point (a) of Article 2, the Member States concerned may authorise the dispatch of live pigs for the purpose of immediate slaughter from a holding located in the areas listed in Part II of the Annex (the holding of dispatch) to other areas in the territory of the same Member State provided that: (a) prior to dispatch, the pigs have been resident on the holding of dispatch for a period of at least 30 days or since birth; (b) the pigs comply with the requirements laid down in either point 2 or 3 of Article 3; (c) all the pigs in the holding of dispatch originate only from a single, separate breeding holding located in the areas listed in either Part I or II of the Annex in the territory of the same Member State (the breeding holding); (d) the competent authority has granted prior authorisation for the movement of the pigs from the breeding holding to the holding of dispatch, based on a risk assessment related to the risk mitigation measures in place in both the breeding holding and the holding of dispatch; (e) both the holding of dispatch and the breeding holding have a common biosecurity plan approved in advance by the competent authority; (f) the competent authority checks regularly, and at least once every 3 months, the implementation of the common biosecurity plan referred to in point (e); (g) the consignment of pigs is transported for immediate slaughter directly, without stopping or unloading, to a slaughterhouse approved in accordance with Article 12 and specifically designated by the competent authority for that purpose; (h) the competent authority has been notified in advance of the intention to send the consignment of live pigs to the slaughterhouse for immediate slaughter; (i) the transport of the consignment of live pigs to the slaughterhouse within and through areas located outside of the areas listed in Part II of the Annex is carried out along transport routes specified in advance and the vehicles used for such transportation are cleaned, disinfected and, if necessary, disinsected as soon as possible after unloading; (j) each truck and any other vehicles that are used for the transport of the consignment of live pigs has been individually registered with the competent authority for that purpose; (k) the competent authority is systematically informed of any dispatch and arrival of consignments of live pigs from the breeding holding to the holding of dispatch; (l) surveillance in both the holding of dispatch and the breeding holding is reinforced by the application to all pigs older than 4 months of the procedures set out in point 4 of Part A of Chapter IV of the Annex to Decision 2003/422/EC.; (2) in Article 9(2), point (d) is deleted; (3) in Article 11, the following paragraph 4 is added: 4. By way of derogation from paragraph 1, the Member States concerned with areas listed in Part II of the Annex may authorise the dispatch of fresh pig meat referred to in paragraph 1 and pig meat preparations and pig meat products consisting of, or containing such pig meat, to other Member States and third countries provided that such pig meat preparations and pig meat products are derived from pigs that comply with the requirements laid down in Article 3b. (4) in Article 15(2), the following subparagraph is added: By way of derogation from paragraph 1(b), the Member States concerned may authorise the dispatch of meat from feral pigs from the areas listed in Parts I and II of the Annex to other areas in the territory of the same Member State or to other Member States, provided that such meat: (a) has been produced and processed in accordance with Article 4(1) of Directive 2002/99/EC and undergone heat treatment as prescribed by either point (a) or (d) of Annex III to that Directive; (b) is subjected to veterinary certification in accordance with Article 5 of Directive 2002/99/EC; (c) is accompanied by the appropriate intra-Union trade health certificate as set out in the Annex to Regulation (EC) No 599/2004 and Part II of that certificate must be completed by the following sentence: Products in accordance with Commission Implementing Decision 2014/709/EU. ; (5) The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (5) Terrestrial Animal Health Code of the World Organisation for Animal Health (http://www.oie.int/international-standard-setting/terrestrial-code/access-online/). (6) Commission Implementing Decision (EU) 2017/1162 of 28 June 2017 concerning certain interim protective measures relating to African swine fever in the Czech Republic (OJ L 167, 30.6.2017, p. 55). (7) Commission Implementing Decision (EU) 2017/1437 of 4 August 2017 concerning certain protective measures relating to African swine fever in the Czech Republic (OJ L 205, 8.8.2017, p. 87). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. The Czech Republic The following areas in the Czech Republic:  okres UherskÃ © HradiÃ ¡tÃ ,  okres KromÃ Ã Ã ­Ã ¾,  okres VsetÃ ­n. 2. Estonia The following areas in Estonia:  Hiiu maakond. 3. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novada BÃ nes, Vecauces un Ukru pagasts, Auces pilsÃ ta,  BrocÃ nu novads,  Dobeles novada Penkules pagasts,  Jelgavas novada Platones, Vircavas, Jaunsvirlaukas, Vilces, Lielplatones, Elejas un Sesavas pagasts,  Kandavas novada VÃ nes un Matkules pagasts,  KuldÃ «gas novads,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  RundÃ les novada Svitenes un Viesturu pagasts,  Saldus novada Ezeres, JaunlutriÃ u, KursÃ «Ã ¡u, LutriÃ u, Novadnieku, PampÃ Ã ¼u, Saldus, ZaÃ as, ZirÃ u un Ã Ã ·Ã des pagasts, Saldus pilsÃ ta,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes pagasts. 4. Lithuania The following areas in Lithuania:  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seninÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ pietus nuo kelio Nr. 3004,  RadviliÃ ¡kio rajono savivaldybÃ : AukÃ ¡telkÃ ³, Baisogalos, GrinkiÃ ¡kio, RadviliÃ ¡kio, RadviliÃ ¡kio miesto, SkÃ miÃ ³, Ã aukoto, Ã eduvos miesto, Ã aulÃ nÃ ³ ir TyruliÃ ³,  RaseiniÃ ³ rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki, Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim,  gminy BiaÃ a Piska, Orzysz, Pisz i Ruciane Nida w powiecie piskim,  gminy MiÃ ki i Wydminy w powiecie giÃ ¼yckim,  gminy Olecko, Ã wiÃtajno i Wieliczki w powiecie oleckim. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy DÃ browa BiaÃ ostocka, JanÃ ³w, Suchowola i Korycin w powiecie sokÃ ³lskim,  gminy Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  gminy Kolno z miastem Kolno, MaÃ y PÃ ock i TuroÃ l w powiecie kolneÃ skim,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  powiat augustowski,  gminy Ã omÃ ¼a, Miastkowo, NowogrÃ ³d, PiÃ tnica, Ã niadowo i ZbÃ ³jna w powiecie Ã omÃ ¼yÃ skim,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki,  gminy Sejny z miastem Sejny i Giby w powiecie sejneÃ skim. w wojewÃ ³dztwie mazowieckim:  gminy Bielany, CeranÃ ³w, JabÃ onna Lacka, Sabnie, SterdyÃ , Repki i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim,  gminy Domanice, KotuÃ , Mokobody, SkÃ ³rzec, SuchoÃ ¼ebry, Mordy, Siedlce, WiÃ niew i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy Lelis, Ã yse, RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski. w wojewÃ ³dztwie lubelskim:  gminy Stary Brus i Urszulin w powiecie wÃ odawskim,  gminy Borki, Czemierniki, miasto RadzyÃ  Podlaski i Ulan-Majorat w powiecie radzyÃ skim,  gmina AdamÃ ³w, Krzywda, Serokomla, Stanin, TrzebieszÃ ³w, WojcieszkÃ ³w i gmina wiejska Ã ukÃ ³w w powiecie Ã ukowskim,  gminy DÃbowa KÃ oda, JabÃ oÃ , MilanÃ ³w, Parczew, SiemieÃ  i Sosnowica w powiecie parczewskim,  gminy Dorohusk, KamieÃ , CheÃ m, Ruda  Huta, Sawin i Wierzbica w powiecie cheÃ mskim,  powiat miejski CheÃ m,  gminy Firlej, Kock, NiedÃ ºwiada, OstrÃ ³wek, OstrÃ ³w Lubelski i UÃ cimÃ ³w w powiecie lubartowskim. PART II 1. The Czech Republic The following areas in the Czech Republic:  okres ZlÃ ­n. 2. Estonia The following areas in Estonia:  Harju maakond,  Ida-Viru maakond,  JÃ µgeva maakond,  JÃ ¤rva maakond,  Kihelkonna vald,  Kuressaare linn,  LÃ ¤Ã ¤ne-Viru maakond,  LÃ ¤Ã ¤ne maakond,  LÃ ¤Ã ¤ne-Saare vald,  osa Leisi vallast, mis asub lÃ ¤Ã ¤ne pool Kuressaare-Leisi maanteest (maanatee nr 79),  Muhu vald,  Mustjala vald,  Pihtla vald,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PÃ µlva maakond,  Rapla maakond,  Ruhnu vald,  Salme vald,  Tartu maakond,  Torgu vald,  Viljandi maakond,  VÃ µru maakond. 3. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novada KastuÃ ¼inas, GrÃ veru un Ã Ã ·eltovas pagasts,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novada Trapenes, Gaujienas un Apes pagasts, Apes pilsÃ ta,  Auces novada Lielauces un Ã ªles pagasts,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novada VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils un KriÃ ¡jÃ Ã u pagasts,  Bauskas novads,  BeverÃ «nas novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novada Dobeles, Annenieku, Bikstu, Zebrenes, NaudÃ «tes, Auru, KrimÃ «nu, BÃ rzes un JaunbÃ rzes pagasts, Dobeles pilsÃ ta,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novada LÃ «go pagasts,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada GlÃ «das, ZaÃ ¼enieku, SvÃ tes, Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novada CÃ res, Kandavas, ZemÃ «tes un Zantes pagasts, Kandavas pilsÃ ta,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novada Veselavas pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P28 un rietumiem no autoceÃ ¼a P20,  Raunas novada Raunas pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a A2,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novada AudriÃ u, BÃ rzgales, Ã ornajas, DricÃ nu, Gaigalavas, GriÃ ¡kÃ nu, Ilzeskalna, Kantinieku, Kaunatas, LendÃ ¾u, LÃ «znavas, Maltas, MÃ koÃ kalna, NagÃ ¼u, Ozolaines, OzolmuiÃ ¾as, Rikavas, NautrÃ nu, Sakstagala, Silmalas, StoÃ ¼erovas, StruÃ ¾Ã nu un VÃ rÃ mu pagasts un FeimaÃ u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novada Lazdukalna pagasts,  RundÃ les novada RundÃ les pagasts,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novada Brantu, Blomes, Smiltenes, Bilskas un GrundzÃ les pagasts un Smiltenes pilsÃ ta,  StrenÃ u novads,  Talsu novads,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes, Puzes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 4. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : AndrioniÃ ¡kio, AnykÃ ¡Ã iÃ ³, DebeikiÃ ³, Kavarsko seniÃ «nijos dalis Ã ¯ rytus nuo kelio Nr. 120 ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 1205, KurkliÃ ³, SkiemoniÃ ³, SvÃ dasÃ ³, TroÃ ¡kÃ «nÃ ³ ir VieÃ ¡intÃ ³ seniÃ «nijos,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos rajono savivaldybÃ : Ã ½eimiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 144 ir Ã ¯ vakarus nuo kelio Nr 232,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ s: Akademijos, AlÃ ¡Ã nÃ ³, Batniavos, Domeikavos, EÃ ¾erÃ lio, Garliavos apylinkiÃ ³, Garliavos, KarmÃ lavos, KaÃ erginÃ s, Kulautuvos, LapiÃ ³, Linksmakalnio, NeveroniÃ ³, Raudondvario, RingaudÃ ³, RokÃ ³, SamylÃ ³, Taurakiemio, UÃ ¾liedÃ ¾iÃ ³, Vilkijos apylinkiÃ ³, Vilkijos, ZapyÃ ¡kio seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ  savivaldybÃ s: Dotnuvos, GudÃ ¾iÃ «nÃ ³, JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ Ã ¡iaurÃ nuo kelio Nr 3514 ir Nr 229, KrakiÃ ³, KÃ dainiÃ ³ miesto, SurviliÃ ¡kio, Truskavos, VilainiÃ ³ ir Ã Ã tos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  MolÃ tÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : KlovainiÃ ³, Rozalimo ir Ã ½eimelio seniÃ «nijos,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kÃ lio apylinkiÃ ³, JoniÃ ¡kÃ lio miesto, SaloÃ iÃ ³ ir PuÃ ¡aloto seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ : PakalniÃ ¡kiÃ ³ ir Sidabravo seniÃ «nijos,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 5. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  czÃÃ Ã  gminy Wizna poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na poÃ udnie od linii wyznaczonej przez drogÃ nr 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  gmina Dubicze Cerkiewne, CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Grabowo i Stawiski w powiecie kolneÃ skim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  gminy Krasnopol, PuÃ sk w powiecie sejneÃ skim,  gminy SokÃ ³Ã ka, SzudziaÃ owo, Sidra, KuÃ ºnica, Nowy DwÃ ³r i Krynki w powiecie sokÃ ³lskim. w wojewÃ ³dztwie mazowieckim:  gmina Przesmyki w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KomarÃ ³wka Podlaska i WohyÃ  w powiecie radzyÃ skim,  gminy Rossosz, Wisznice, SÃ awatycze, SosnÃ ³wka, Tuczna i Ã omazy w powiecie bialskim. PART III 1. Estonia The following areas in Estonia:  Audru vald,  Laimjala vald,  osa Leisi vallast, mis asub ida pool Kuressaare-Leisi maanteest (maantee nr 79),  Orissaare vald,  PÃ ¶ide vald,  TÃ µstamaa vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Apes novada VireÃ ¡u pagasts,  Aglonas novada Aglonas pagasts,  Auces novada VÃ «tiÃ u pagasts,  Balvu novada KubuÃ ¼u un Balvu pagasts un Balvu pilsÃ ta,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  Gulbenes novada BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma un Lejasciema pagasts un Gulbenes pilsÃ ta,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Jaunpiebalgas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  PriekuÃ ¼u novada Liepas un MÃ rsÃ nu pagasts un PriekuÃ ¼u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P28 un austrumiem no autoceÃ ¼a P20,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Drustu pagasts un Raunas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a A2,  RÃ zeknes novada FeimaÃ u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a V577 un PuÃ ¡as pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V577 un V597,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  RugÃ ju novada RugÃ ju pagasts,  Salaspils novads,  Saldus novada Jaunauces, Rubas, Vadakstes un ZvÃ rdes pagasts,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  Smiltenes novada Launkalnes, VariÃ u un Palsmanes pagasts,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads. 3. Lithuania The following areas in Lithuania:  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ : Kavarsko seniÃ «nijos dalis Ã ¯ vakarus nuo kelio Nr. 120 ir Ã ¯ pietus nuo kelio Nr. 1205 ir Traupio seniÃ «nija,  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  Jonavos rajono savivaldybÃ : BukoniÃ ³, DumsiÃ ³, Jonavos miesto, Kulvos, RÃ «klos, Ã ilÃ ³, UpninkÃ ³, UÃ ¾usalio seniÃ «nijos ir Ã ½eimiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 144 ir Ã ¯ rytus nuo kelio Nr 232,  Kauno rajono savivaldybÃ : BabtÃ ³, Ã ekiÃ ¡kÃ s ir VandÃ ¾iogalos seniÃ «nijos,  KÃ dainiÃ ³ rajono savivaldybÃ : PelÃ dnagiÃ ³, Pernaravos seniÃ «nijos ir JosvainiÃ ³ seniÃ «nijos dalis Ã ¯ pietus nuo kelio Nr 3514 ir Nr 229,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  Pakruojo rajono savivaldybÃ : Guostagalio seniÃ «nija,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s ir Ã ¯ Ã ¡iaurÃ nuo kelio Nr. 3004,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³, KrinÃ ino, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, Pasvalio miesto, PumpÃ nÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy Jedwabne i PrzytuÃ y oraz czÃÃ Ã  gminy Wizna, poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ Ã Ã czÃ cÃ miejscowoÃ ci Jedwabne i Wizna oraz na pÃ ³Ã noc od linii wyznaczonej przez drogÃ 64 (od skrzyÃ ¼owania w miejscowoÃ ci Wizna w kierunku wschodnim do granicy gminy) w powiecie Ã omÃ ¼yÃ skim,  czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Drohiczyn, Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim. w wojewÃ ³dztwie mazowieckim:  gminy PlaterÃ ³w, Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim,  gminy Korczew i Paprotnia w powiecie siedleckim. w wojewÃ ³dztwie lubelskim:  gminy KodeÃ , KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Piszczac, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol, DrelÃ ³w, MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski w powiecie bialskim,  powiat miejski BiaÃ a Podlaska,  gminy RadzyÃ  Podlaski i KÃ kolewnica w powiecie radzyÃ skim,  gminy Hanna, HaÃ sk, Wola Uhruska, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gmina PodedwÃ ³rze w powiecie parczewskim. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.